On February 3, 1997, it was the judgment of the Court that Thomas Robert Riggleman be and is hereby committed to the Department of Corrections for a term of ten (10) years on Count I: Driving a Motor Vehicle While Under the Influence of Alcohol and/or Drugs, 4th Subsequent Office, a felony, for suitable placement, which may include an appropriate community based program, facility, or a State correctional institution. It is the judgment of the Court that Thomas Robert Riggleman be and is hereby sentenced to a term of six (6) months each on Count II: Driving While License Suspended or Revoked, a Misdemeanor and Count III: Failure to Carry Proof of Liability Insurance in Vehicle, a Misdemeanor, in the Missoula County Jail in Missoula, Montana. The sentences shall run concurrently with each other. It is the recommendation of the Court that as a condition of any parole or early release that the defendant shall pay restitution in the amount of Two Thousand Three Hundred Eighty-five and 60/100 Dollars ($2,385.60) and pay the cost of the defendant’s court appointed attorney in the amount of One Thousand One Hundred Fifty Dollars ($1,150.00). The defendant shall pay the costs through the Clerk of the District Court and according to a schedule as set by his Parole Officer. The restitution shall be disbursed to ITT Hartford (Claim No. 943KAC22683), P.O. Box 2349, Great Falls, MT 59403 (Attn: Collette), in the amount of One Thousand Two Hundred Nine and 45/100 Dollars ($1,209.45); and to Marie V. Gordon, 725 Bayview Drive, Poison, MT 59860-9657, in the amount of One Thousand Two Hundred Seventy-six and 15/100 Dollars ($1,176.15).
*63DATED this 13th day of June, 1997.
On May 9,1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Ray Dearie, legal intern of the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to read as follows:
The defendant, Thomas Riggleman, shall be sentenced to the Department of Corrections for a term of ten (10) years with five (5) years suspended. All other conditions remain the same as stated in the original judgment.
The reason for the amendment is because it would bring the sentence into conformity with similarly situated sentences which DUI offenders receive for 4th offense.
Done in open Court this 9th day of May, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Alternate Member, Hon. Robert Boyd.
The Sentence Review Board wishes to thank Ray Dearie, legal intern of the Montana Defender Project, for representing Thomas Riggleman in this matter.